Citation Nr: 1104555	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-03 303 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1967 to December 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision of the Chicago, Illinois RO, which in pertinent part 
awarded service connection for PTSD, rated 10 percent, effective 
June 8, 2006.  An interim (December 2007) rating decision 
increased the rating for PTSD to 30 percent, also effective June 
8, 2006.  In September 2010, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is associated 
with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2010).

The Veteran testified in the Travel Board hearing before the 
undersigned that his PTSD began to worsen "about a year and a 
half ago", or in early 2009.  He testified that his social 
relationships have decreased over time and that he has 
experienced memory loss with increasing frequency, both of which 
he attributes to PTSD.  He testified that he was seeing a VA 
psychiatrist on a regular basis and that he continues to have 
individual therapy every six weeks.  A review of the claims file 
found that the most recent VA treatment records in evidence are 
from January 2009.  The reports of VA treatment since that time 
are constructively of record, are pertinent evidence, and must be 
secured.  Furthermore, a contemporaneous VA examination is 
necessary to determine the current severity of the PTSD.

The Veteran also testified that he is not employed and that he 
last worked in 2006, as a director of special projects for a 
company.  He testified that he was given early retirement at age 
58 but believes he was "pushed out" due to his PTSD after 
having several incidents at work involving verbal altercations 
with other employees.  This raises a question of possible 
entitlement to a total disability rating based in individual 
unemployability (TDIU), which must be developed and addressed.

The Veteran is advised that when evidence requested in connection 
with a claim for VA benefits is not received within a year of the 
request, the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete and updated clinical 
records (any not already associated with the 
claims file) of any VA treatment the Veteran 
received for psychiatric disability since 
January 2009.  

2.  The RO should ask the Veteran to identify 
his employer at the time of his retirement, 
and to provide releases for VA to obtain 
information pertaining to his work record and 
his termination from the employer.  The RO 
should then seek from the employer 
information regarding the Veteran's work 
record and regarding the reason for his early 
retirement.  

3  The RO should then arrange for a 
psychiatric examination of the Veteran to 
assess the current severity of his PTSD.  The 
Veteran's claims file (including this remand 
and the evidence and information received 
pursuant to the development sought above) 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must be provided a copy of the 
criteria for rating psychiatric disabilities, 
and the findings reported must include 
notation of the presence or absence of each 
symptom in the criteria for ratings above 30 
percent.  The examiner should also comment on 
the expected impact of the symptoms found on 
the Veteran's everyday and occupational 
functions.  The examiner must explain the 
rationale for all opinions offered.

4.  The RO should then re-adjudicate the 
claim (to include a finding of whether 
referral for consideration of an 
extraschedular rating is warranted, and 
addressing any TDIU issue raised by the 
record).  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

